                 THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
               CRIMINAL CASE NO. 1:19-cr-00101-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                               ORDER
                                )
GINGER LYNN CUNNINGHAM,         )
                                )
                   Defendant.   )
_______________________________ )

         THIS MATTER is before the Court on the Defendant’s Motion for

Expedited Consideration of Defendant’s Motion for Sentence Reduction

[Doc. 46]; the Government’s Response to Defendant’s Motion for Expedited

Consideration [Doc. 47]; and the Government’s Motion to Seal Exhibit [Doc.

49].

         On July 22, 2020, the Court sentenced the Defendant Ginger Lynn

Cunningham to fourteen months’ imprisonment for wire fraud. [Doc. 29].

After seeking two deferrals of her report date, the Defendant began serving

her sentence on January 27, 2021. The Defendant is currently incarcerated

at FCI Aliceville, and her projected release date is January 21, 2022.1



1   See https://www.bop.gov/inmateloc/ (last visited July 22, 2021).


        Case 1:19-cr-00101-MR-WCM Document 50 Filed 07/26/21 Page 1 of 5
      The Defendant, through previous counsel, filed her first motion for

compassionate release on December 21, 2020, before Defendant even

began serving her sentence. [Doc. 38]. The Court denied the motion on

January 7, 2021. [Doc. 42]. Specifically, the Court found that: (1) the

Defendant had not properly exhausted her administrative remedies; (2) the

Defendant had failed to meet her burden of proof that extraordinary and

compelling reasons existed that justified relief; and (3) the § 3553(a) factors

continue to require a term of active incarceration. [Id.].

      The Defendant, through current counsel, filed a second motion for

compassionate release on July 18, 2021. [Doc. 45]. The next day, the Court

ordered the Government to file a response by August 18, 2021. [Text-Only

Order entered July 19, 2021]. On July 21, 2021, the Defendant filed the

present motion requesting that the Government be given only ten (10) days

to respond. [Doc. 46]. As grounds for her request, the Defendant asserts

that she is suffering from malnutrition related to anorexia nervosa and that

her current conditions of confinement pose the risk for irreparable harm to

her physical and mental well-being. [Doc. 46 at 1, 2]. The Government

opposes the Defendant’s request. [Doc. 47].




                                       2



     Case 1:19-cr-00101-MR-WCM Document 50 Filed 07/26/21 Page 2 of 5
        Local Criminal Rule 47.1 provides that responses to criminal motions

must be filed within seven (7) days, unless otherwise ordered by the Court.

LCrR 47.1(e). The Court customarily orders the Government to respond to

compassionate release motions within thirty (30) days due to the fact that

such motions generally require the Government to gather and evaluate

extensive documentation from the Bureau of Prisons. That certainly appears

to be the case here, as the Government notes in its response that it already

has begun this process and has possession of some of the required

documents, but that it is still awaiting the production of additional information

from BOP’s legal counsel. [See Doc. 47 at 2]. Moreover, the BOP medical

records provided by the Government indicate that the Defendant only

recently reported symptoms of an eating disorder, and that she is receiving

appropriate medical care.       [See Doc. 48].       In light of all of these

circumstances, the Court concludes that an expedited response is not

warranted. The Government’s response deadline will remain August 18,

2021.

        The Government moves the Court for leave to file under permanent

seal the BOP medical records [Doc. 48] filed in support of its Response to

the Defendant’s Motion for Expedited Consideration. [Doc. 49].


                                       3



     Case 1:19-cr-00101-MR-WCM Document 50 Filed 07/26/21 Page 3 of 5
     Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present

case, the public has been provided with adequate notice and an opportunity

to object to the Government’s motion. The Government filed its motion on

July 21, 2021, and such motion has been accessible to the public through

the Court’s electronic case filing system since that time.      Further, the

Government has demonstrated that the subject medical records contain

sensitive information concerning the Defendant and that the public’s right of

access to such information is substantially outweighed by the Defendant’s

competing interest in protecting the details of such information. See United

States v. Harris, 890 F.3d 480, 492 (4th Cir. 2018). Finally, having

considered less drastic alternatives to sealing the documents, the Court

concludes that sealing of these medical records is necessary to protect the

Defendant’s privacy interests.




                                     4



     Case 1:19-cr-00101-MR-WCM Document 50 Filed 07/26/21 Page 4 of 5
     IT IS, THEREFORE, ORDERED that the Defendant’s Motion for

Expedited Consideration of Defendant’s Motion for Sentence Reduction

[Doc. 46] is DENIED.

     IT IS FURTHER ORDERED that the Government’s Motion to Seal

Exhibit [Doc. 49] is GRANTED, and the medical records submitted in support

of the Government’s Response [Doc. 48] shall be filed under seal and shall

remain under seal until further Order of the Court.

     IT IS SO ORDERED.

                               Signed: July 26, 2021




                                        5



     Case 1:19-cr-00101-MR-WCM Document 50 Filed 07/26/21 Page 5 of 5
